PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ANX_01_NA_NA_EN.txt. GERMAN MINORITY SCHOOLS IN UPPER SILESIA 31

ANNEX 1.

I.—-DoOCUMENTATION RELATING TO THE DECISION TAKEN BY THE COUNCIL ON
JANUARY 24th, 1931, TO CONSULT THE COURT.

60th Session of the Council (September, 1930) ; Official Journal, November, 1930:

1.—Minutes of second meeting, September 9th, 1930.
Point 2668, page 1310.

61st Session of the Council (September, 1930) ; Official Journal, November, 1930 :

1.—Annex 1249, page 1640:
(a) Appeal by the Deutscher Volksbund of June 5th, 1930.
(b) Observations of the Polish Government accompanying the Appeal.
(c) Opinion given on February 1oth, 1930,' by the President of the
Mixed Commission for Upper Silesia.
2.—Minutes of fifth meeting, September 27th, 1930.
Point 2713, page 1521.

Apart from the Acts of the Council.

Opinion given by the President of the Mixed Commission for Upper Sile-
sia on February 15th, 1929, mentioned in the Opinion of February 1oth,

1930. .

II.——DocUMENTATION CONCERNING THE LANGUAGE TESTS MENTIONED IN THE
COUNCIL RESOLUTION OF MARCH I2th, 1927.

44th Session of the Council (March, 1927); Official Journal, April, 1927:

1.—Annex 942 (a), page 481:
Appeal by the Deutscher Volksbund of January 15th, 1927.
2.—Minutes of third meeting, March 8th, 1927. -
Point 1884, page 376.
3.—Amnnex 942, page 474:
Report by M. Urrutia.
4—Minutes of seventh meeting, March i2th, 1927.
Point 1915, page 400. .

48th Session of the Council (December, 1927) ; Official Journal, February, 1928

1.—Annex 1003, page 217:
Polish Note of October 18th, 1927.
2.—Annex 1003 (a), page 218:
Letter from M. Urrutia,.of November 4th, 1927.
3.—Annex 1003 (b), page 219:
Telegram from the German Government, of November 14th, 1927.
4.—Minutes of fifth meeting, December 8th, 1927.
Point 2086, page 156. .

31
